United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
           IN THE UNITED STATES COURT OF APPEALS 24, 2007
                                                July
                    FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                                                                    Clerk
                                    No. 06-51336
                                  Summary Calendar


UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee

v.

ROBBY LEE CRAWFORD, also known as Robby Crawford

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CR-35-4


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
       Robby Lee Crawford appeals his within-Guidelines sentence for conspiracy
to possess with intent to distribute cocaine and methamphetamine, and
distribution of methamphetamine. The Government moves for summary
affirmance, or, alternatively, more time to submit its brief.
       Crawford argues that the presumption of reasonableness afforded within-
Guidelines sentences following United States v. Mares, 402 F.3d 511 (5th Cir.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 06-51336

2005), violates United States v. Booker, 543 U.S. 220 (2005), and lacks statutory
authority. The Supreme Court recently confuted these arguments in Rita v.
United States, ___ U.S. ___, No. 06-5754, 2007 WL 1772146, at *6 (June 21,
2007), holding that appellate courts “may apply a presumption of reasonableness
to a district court sentence that reflects a proper application of the Sentencing
Guidelines.” Consequently, we infer that the district court considered the
appropriate factors.
      Crawford, who has suffered from panic attacks and agoraphobia,
alternatively argues that these conditions render his sentence unreasonable. We
have jurisdiction to “determine whether the district court’s imposition of a
guideline sentence instead of a non-guideline sentence was reasonable.” See
United States v. Nikonova, 480 F.3d 371, 375 (5th Cir. 2006), petition for cert.
filed, No. 06-11834 (U.S. May 21, 2007). Both the presentence report and
relevant medical reports indicate that, at the time of sentencing, Crawford had
no significant mental impairment. Given the entire record, we conclude that
Crawford’s sentence is reasonable, see Booker, 543 U.S. at 262-65; Mares, 402
F.3d at 518-19, and the district court’s judgment is AFFIRMED.              The
Government’s motion for summary affirmance is GRANTED, and its motion for
extension of time is DENIED AS UNNECESSARY.




                                       2